THE     ATTORNEY    GENERAL
                              OF TEXAS


                                February    5, 1990




Honorable James M. Kuboviak                  Opinion   No.   JM-1140
Brazos County Attorney
Brazos County Courthouse                     Re:    Whether newly imposed
Bryan, Texas    77003                        limitations   on  a   district
                                             judge's salary    affect    his
                                             compensation   for service on
                                             a county juvenile board
                                             (RQ-1818)

Dear   Mr.    Xuboviak:

      You   ask   whether   limitations   placed    on a  district
judge's salary by      the 71st Legislature    affect the  judge's
compensation    for service on a county juvenile board.

      Section 3(b) of article 6813b, V.T.C.S.,   as amended    by
House Bill 101, 71st Leg., ch. 1258, 8 1, at 5073, effective
September   1, 1989, provides  for the   salaries of    district
judges, as follows:

                 Judges of     the    district     courts     of   this
             State shall      each be    paid     by the    State     an
             annual salary that is five percent less               than
             the     salary     provided       in     the      General
             Appropriations     Act for a justice of a            Court
             of Appeals.       Unless     otherwise     provided      by
             law, the     combined     salarv     of   each    of   the
             district    iudaes    from    all State      and    c u tv
             sources mav      not exceed      the amount      that nis
             S2.000.00    less than the       alarv nrovided      for a
             justice   of the Sunreme CEurt.          To the     extent
             of   any    conflict,     the    salary    differential
             provided    for the combined      salary of      district
             judges provided by        this subsection        prevails
             over any     differential       set   by    Chapter     32,
             Government     Code.    (Emphasis added.)

      Section 152.0271 of the Human Resources      Code    (formerly
sections   1, 2,   4, and 8a    of article 5139EEEEE,    V.T.C.S.),
provides   for the   membership   of the  Brazes County     Juvenile
Board and    compensation   to   be paid  members of    the   board.
Subsection    (d) provides:




                                         p. 6005
Honorable     James   M. Kuboviak   - Page   2   (JM-1140)




                The  commissioners      court    shall   pay   the
            judges on the juvenile board an annual salary
            set by the    commissioners     court    at not   less
            than $600 nor more than $1,200.         The   commis-
            sioners court shall pay the public member           of
            the board an     annual salary set      by the    com-
            missioners   court at not more than $600.          The
            salaries    shall    be   paid    in  equal   monthly
            installments    from    the   general fund    or   any
            other fund of the county.

Section 152.0003 of   the Human  Resources   Code    (as well   as
section 4 of former   article 5139EEEEE,   V.T.C.S.),    provides
that the compensation  to a judge serving on a juvenile board
is in addition to all other compensation    provided   or allowed
by law for a judge.

      Section 152.0271(d)     provides that the compensation         paid
a judge for service      on the county juvenile       board is to      be
paid out of the general fund or any other available             fund   of
the county..     The provision     in House    Bill 101     limiting     a
district   judge's salary     to an amount     that is five      percent
less than the salary provided       in the General      Appropriations
Act for    a justice     of   the court    of   appeals     imposes    no
restriction    on the    amount    paid the    district     judge    from
county funds.      However,    House   Bill    101   does    limit    the
combined   salary   of   a district    judge    from all     state    and
county sources to      a sum not    to exceed the     amount that       is
$2,000 less than the      salary provided     for   a justice of      the
Supreme Court.

      Attorney   General    Opinion H-123      (1973) concluded      that
the compensation      paid   the   judges    of   Travis    County     for
service on the county juvenile board came within the limita-
tions imposed upon compensation         collected    for service as      a
judge.    The opinion suggested     to permit a judge to hold         two
offices, one on a juvenile board         and the other as a judge,
for each of which he       would be compensated,      would run     afoul
of sections    33 and 40 of article XVI of the Texas           Constitu-
tion.   Attorney   General Opinion H-461 (1974) concluded            that
the $1,200     per annum    paid the    district   judge    in   Winkler
County was for service rendered         as a judge and came       within
the limitations     imposed    upon compensation      allowed for     the
judge.

      You suggest that the      words "unless otherwise      provided
by law"    preceding    the   limitation   imposed    on  a district
judge's salary in House Bill 101 may evidence          a  legislative
intent to exclude compensation       the commissioners    court    pays
a judge for service on      the county juvenile board in        deter-
mining the limitation.       It   is expressly   provided  that    this
subsection     prevails  over any differential      set by chapter    32



                                     p. 6006
     Honorable     JamesN.      Kuboviak    - Page   3    (JM-1140)




     of the Government       Code.    Section 32.021      of the     Government
     Code provides     that the Commissioners       Court of Brazos       County
     shall pay the district       judges    in Brazos County a        specified
     amount as     supplemental     salary    in   addition to     the    salary
     paid by the state.       While it may be urged that the             limita-
     tion only prevails      over    any supplemental     pay authorized       by
     chapter 32,     this    position     overlooks     the   fact    that    the
     limitation    includes the combined         salary from all state        and
     county sources.      While the pay authorized         for service on the
     county juvenile      board is      not found     in chapter     32, it    is
     clearly a part of       the combined     salary    paid the judge       from
     county and     state    sources.     Historically,      the   payment     to
     judges for service on the juvenile board has been considered
     compensation    for service      rendered as a judge and has            come
     within the limitations        imposed    upon compensation      allowed     a
     judge.   We    do   not    believe    the    words    "unless    otherwise
     provided   by   law"    reflect an      intent    on the    part    of   the
     legislature    to exclude compensation        paid a judge for service
     on a juvenile board from the limitations            it has placed on        a
     judge's combined      salary    from all state      and county      sources
     absent an express exemption         to that effect.

                                        SUMMARY
                     The compensation   paid a district   judge    by
                 the Commissioners    Court of Brazos County      for
                 service on    the county    juvenile board    is   a
                 part of   the judge's     combined yearly    salary
                 from state and county sources and enters into
                 the determination    of the amount of salary the




                                                   J b
                 judge may receive.

                                                   Very   truly   yo


                                                          im
                                                   JIM      MATTOX
                                                   Attorney  General   of Texas

     MARY KELLER
     First Assistant         Attorney    General

     JUDGE ZOLLIE STEAKLEY
     Special Assistant  Attorney           General

     RICK GILPIN
     Chairman,  Opinion        Committee

     Prepared by Tom G. Davis
/h
     Assistant Attorney General




                                              p. 6007